Case: 1:20-cv-00052-GHD-DAS Doc #: 12 Filed: 05/18/20 1 of 1 PagelD #: 38

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,
v. No. 1:20-CV-052-GHD-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 6.66 ACRES OF LAND, MORE
OR LESS, IN OKTIBBEHA COUNTY,
MISSISSIPPI, and
EBENEZER FARMS, LLC,

a Mississippi limited liability company,
Defendants.

ORDER OF POSSESSION

Pursuant to Title 40 United States Code Section 3114-3118, which authorizes the Court
“to give the Government immediate possession of the [condemned] property,” United States v.
Miller, 317 U.S. 369, 381, 63 S. Ct. 276, 87 L. Ed 336 (1943), it is hereby ORDERED that the
Tennessee Valley Authority, as agent of the United States of America, be put into immediate
possession of the property described in the Declaration of Taking filed in this action to the extent
necessary to permit the Tennessee Valley Authority to carry on any of its operations described
in the pleadings filed herein, and that the Defendant in such action surrender possession of said

property to the Tennessee Valley Authority accordingly.

It is SO ORDERED, on this the / F day of May, 2020.

te Ht rhe

 

SENIOR U.S. DISTRICT JUDGE
